Citation Nr: 9909956	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1950 to September 
1952.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in May 
1997 which denied the claimed benefits.  

In August 1998, a videoconference hearing was held before 
C.W. Symanski, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
his active service.  

2.  The medical evidence does not show that the veteran now 
has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records indicate that the veteran 
sustained an accidental self-inflicted gunshot wound to the 
leg in 1951.  The records are negative for complaints, 
clinical findings, or diagnosis indicative of any psychiatric 
illness.  On the report of the medical history portion of his 
separation examination, however, the veteran indicated that 
he had previously attempted suicide.  The veteran's 
DD Form 214 indicates that he was awarded the Combat Infantry 
Badge.  

In April 1997, a VA psychiatric compensation examination was 
conducted in conjunction with the veteran's claim for service 
connection for PTSD.  The examiner noted the veteran's report 
of a hospitalization at Bangor Mental Health Institute in 
1971 "with unspecified symptoms."  The examiner stated that 
while the veteran was hospitalized at that time, he underwent 
"what sounds like electroshock treatments.  He was then 
transferred to VA for about two months and was described 
there, according to him, as depressed."  The veteran 
reported that he had not had any psychiatric hospitalizations 
either before or after that time.  The examiner described the 
veteran's psychiatric symptoms and overall level of 
psychosocial functioning.  On examination, the veteran had 
some difficulty with short-term memory and was unable to do 
simple calculations.  His fund of general information was 
below average and his speech was rambling.  His mood appeared 
to be depressed; he talked about poor sleep and looked tired.  
The veteran did not report any panic attacks, obsessions, or 
compulsions.  He was completely oriented and he denied any 
suicidal, homicidal, or paranoid ideation.  There were no 
delusions or hallucinations noted, but the veteran's thought 
processes were noted to be somewhat lacking in cohesion.  The 
examiner assigned a diagnosis of dysthymia and commented that 
he felt that the veteran did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  

The veteran was hospitalized at a VA facility in May 1997, 
stating that he had been having "bad thoughts, [and] would 
like to hurt others, because they threatened to kill him."  
He had apparently served some years in prison after being 
convicted of sexually molesting his daughter, which charge he 
claimed was "bogus."  The examiner indicated that his 
recent agitation arose from confrontations with neighbors 
after he was required to register as a sex offender.  On 
hospital discharge, it was noted that the veteran was to 
attend the PTSD program as a lodger.  The listed diagnoses 
were adjustment disorder with depressed mood and PTSD by 
history.  

VA outpatient treatment records reflect frequent sessions in 
the "PTSD Day Hospital" between June and September 1997, 
primarily in June and July.  

Another VA compensation examination was conducted in November 
1997.  That examiner related the veteran's VA medical 
history, apparently on review of VA medical records that 
included records that are not associated with the claims 
file.  He described the veteran's private psychiatric 
hospitalization in late 1970, with transfer to a VA facility 
in January 1971, indicating that the reason given for the 
transfer was a report that the veteran had a history of 
incest with 15- and 16-year-old daughters and forcing his 
wife to have relations with other men while he made 
recordings.  The report also stated that his wife was afraid 
for him to return home.  He apparently left the hospital on 
"irregular discharge" in April 1971.  The examiner also 
noted another admission in September 1992, where the 
diagnoses included adjustment disorder with depression.  It 
was also reported that the veteran steadfastly denied the 
validity of the charges that led to his felony conviction and 
that he was currently working to remove the conviction or be 
pardoned.  

Psychological testing conducted during that examination did 
not indicate the presence of PTSD and was consistent with the 
findings of the April 1997 VA examiner.  The examiner stated 
that the veteran did not meet criteria C or F for a diagnosis 
of PTSD.  He indicated that the veteran did demonstrate high 
stress symptoms due to conviction of a sex offense and that 
the symptoms were due to his felony conviction rather than 
being combat-related.  The examiner noted that the veteran's 
felony conviction had had a profound impact on his life and 
that he lived a socially isolated life, cut off from family, 
friends, and community.  He reported that the psychological 
testing indicated a plea for help, but that the veteran's 
felony conviction was 

the identifiable psychosocial stressor 
causing his current mental condition, at 
least in large part.  He is in marked 
stress in excess of what would be 
expected given the nature of this 
enduring stressor and he is significantly 
socially and occupationally impaired 
because of this stressor.  Results of 
this stressor are for all practical 
purposes identical to the results of 
severe Post-Traumatic Stress Disorder 
combat stress except that in this case it 
is the felony conviction, not combat 
stress, causing the social and industrial 
impairment.  

The diagnosis assigned by the examiner was chronic adjustment 
disorder with depressed mood.  

A videoconference hearing was held in August 1998 with the 
undersigned Member of the Board.  The veteran testified that 
he was awarded a Purple Heart for gunshot wounds the he 
received in Korea, as well as the Combat Infantryman Badge.  
He indicated that he was treated for PTSD at a VA Medical 
Center in May 1997.  He stated that it was difficult to 
discuss his combat experiences.  The veteran expressed his 
contention that the VA examiner took a casual approach to the 
effect of his gunshot wounds.  It was contended that the 
April 1997 VA examiner's diagnostic conclusion was in 
conflict with his own clinical finding that he had symptoms 
of PTSD and that that examiner's diagnosis of dysthymia was 
"too general for rating purposes."  The veteran further 
testified that he was hospitalized again in October 1997 for 
what he understood to be PTSD.  He indicated that he had had 
problems adjusting ever since 1953, that he had had pretty 
much constant thoughts about Korea through the years.  He 
described the current problems with flashback and nightmares, 
with content relating to combat in Korea.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

Initially, the Board notes the veteran's hearing testimony to 
the effect that he was hospitalized for psychiatric treatment 
in October 1997.  However, he did not indicate where that 
hospitalization was.  Moreover, the report of the November 
1997 VA compensation examination does not mention the 
hospitalization, although the examiner went into some detail 
describing all of the veteran's psychiatric treatment and 
hospitalizations since service.  The record does not 
otherwise indicate that the veteran was hospitalized for 
psychiatric treatment in October 1997.  The Board believes 
that the veteran was perhaps confused at his hearing 
regarding the type of psychiatric treatment he had received, 
since much of his treatment during 1997 was as a "lodger" 
at a VA facility.  Accordingly, and considering the strong 
medical evidence already of record, the Board finds that the 
record is complete and that VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  

Inasmuch as the record indicates that the veteran was awarded 
the Combat Infantryman Badge and that his claimed stressors 
relate to combat experiences, and in light of the fact that 
there is no evidence to the contrary, the Board finds that he 
did engage in combat with the enemy and concedes that he has 
the in-service stressor required for service connection for 
PTSD.  

However, although the VA outpatient records indicate that he 
has received treatment in the "PTSD Day Hospital," 
psychological testing and examinations by two VA psychiatric 
examiners specifically conducted to determine his current 
psychiatric status have failed to demonstrate that he does in 
fact now have PTSD.  Both examiners noted the veteran's 
psychosocial history, as well as his history of injuries in 
combat in service, and the first examiner even stated that he 
had some symptoms of PTSD.  But both examiners specifically 
indicated that he did not meet the diagnostic criteria for 
PTSD, as set forth in DSM-IV, and instead diagnosed 
dysthymia.  Further, the summary of a VA psychiatric 
hospitalization in May 1997 lists a diagnosis of adjustment 
disorder with depressed mood.  

The veteran's representative's argument that the diagnosis of 
dysthymia is "too general for rating purposes" carries no 
weight.  Dysthymic disorder is a valid psychiatric diagnosis, 
according to DSM-IV, and is listed as a type of depressive 
disorder.  Further, contesting the propriety of an examiner's 
diagnosis requires medical expertise, which the 
representative is not shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
comments and hearing testimony to the effect that his 
symptoms constitute PTSD likewise have no probative value.  

The Board finds that, although the veteran clearly was 
engaged in combat with the enemy during service and has the 
requisite stressor, the preponderance of the evidence is 
against a finding that the veteran now has PTSD.  While there 
is some evidence of PTSD (the outpatient treatment records), 
sufficient to render the claim well grounded (38 U.S.C.A. 
§ 5107(a)), the evidence is not sufficient to establish the 
existence of a current disability and is far outweighed by 
medical evidence indicating that he does not currently have 
PTSD (38 U.S.C.A. § 5107(b)).  One of the basic criteria for 
service connection is that the veteran must have a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
Lacking such a disability, service connection for PTSD must 
be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

